NO. 07-09-0361-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 NOVEMBER 30, 2009

                         ______________________________


                               ELIDA and RUDY MORIN,

                                                                     Appellants

                                            V.

          OXY, INC., OCCIDENTAL PERMIAN, LTD., and MARK KINSLOW,

                                                                     Appellees
                         _______________________________

            FROM THE 237th DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2008-541,844; HON. LESLIE HATCH, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellants Elida and Rudy Morin filed a notice of appeal on November 4, 2009.

However, appellants did not pay the $175 filing fee required from appellants under Texas

Rule of Appellate Procedure 5. Nor did they file an affidavit of indigence per Texas Rule

of Appellate Procedure 20.1. By letter from this Court dated November 9, 2009, we

informed appellants that “the filing fee in the amount of $175.00 has not been paid . . . .
Failure to pay the filing fee within ten (10) days from the date of this notice may result in

a dismissal.” TEX . R. APP. P. 42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex.

App.–Amarillo 1998, pet. ref’d). The deadline lapsed, and the fee was not received.

       Because appellants have failed to pay the requisite filing fee as directed by the

court, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                                  Per Curiam




                                             2